 Case 2:20-cv-00277-NT Document 15 Filed 11/25/20 Page 1 of 5          PageID #: 66




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

PATRICIA DAIGLE,                          )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 2:20-cv-00277-NT
                                          )
ETHICON, INC., et al.,                    )
                                          )
                    Defendants.           )
                                          )

        ORDER ON DEFENDANTS’ PARTIAL MOTION TO DISMISS

      Before me is the Defendants’ motion to dismiss three counts of the Plaintiff’s

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for

failure to state a claim upon which relief can be granted. (“Defs.’ Mot.”) (ECF No.

12). For the reasons stated below, the motion to dismiss is GRANTED IN PART and

DENIED IN PART.


                                  BACKGROUND

      In 2012, Plaintiff Patricia Daigle was implanted with a pelvic mesh medical

device (the “Pelvic Mesh”), which was designed to treat her urinary incontinence.

Compl. ¶¶ 19–20 (ECF No. 1). Ms. Daigle alleges that this Pelvic Mesh caused her to

suffer a number of severe side effects, including urinary retention, significant pain,

and dyspareunia. Compl. ¶¶ 21–23.
    Case 2:20-cv-00277-NT Document 15 Filed 11/25/20 Page 2 of 5                      PageID #: 67




        In her Complaint, the Plaintiff pleads eight claims,1 of which the Defendants

now move to dismiss three: the claims for negligence (Count III), negligent

misrepresentation (Count IV), and violation of the Maine Unfair Trade Practices Act

(“MUTPA”) (Count VII2).


                                      LEGAL STANDARD

        A motion to dismiss under Rule 12(b)(6) tests the “legal sufficiency” of a

complaint. Me. Educ. Ass’n Benefits Tr. v. Cioppa, 842 F. Supp. 2d 373, 376 (D. Me.

2012). The general rules of pleading require a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That “short and

plain statement” need only “give the defendant fair notice of what the claim is and

the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal quotations and alterations omitted); see Skinner v. Switzer, 562 U.S. 521,

530 (2011) (complaint need not contain “an exposition of [plaintiff’s] legal argument,”

nor must it “pin plaintiff’s claim for relief to a precise legal theory”).




1      The Complaint has nine counts, but the ninth count is for punitive damages. See Compl.
¶¶ 125–37 (ECF No. 1).
2       The Defendants’ motion and the Plaintiff’s response both refer to the Plaintiff’s “consumer
protection” claim, which they describe as comprising “Count V.” See Mot. of Defs. Ethicon, Inc. &
Johnson & Johnson for Partial Dismissal of Pl.’s Compl. for Failure to State a Claim 2 (ECF No. 12);
Pl.’s Resp. in Opp. to Defs.’ Rule 12(b)(6) Mot. for Partial Dismissal 1, 7 (ECF No. 14). However, Count
VII is the only claim involving Maine’s consumer protection act, see generally Compl., and the
Defendants’ memorandum in support of their motion makes clear that they are seeking to dismiss the
Plaintiff’s claim for violating the Maine Unfair Trade Practices Act, which is Count VII, see Mem. of
Law in Supp. of Mot. of Defs. Ethicon, Inc. & Johnson & Johnson for Partial Dismissal of Pl.’s Compl.
for Failure to State a Claim 2, 7–8 (ECF No. 13). I thus construe the Defendants’ motion as a request
to dismiss Count VII rather than Count V.


                                                   2
 Case 2:20-cv-00277-NT Document 15 Filed 11/25/20 Page 3 of 5            PageID #: 68




      To determine whether a complaint states a claim, courts in the First Circuit

follow a two-step analysis. First, the court must “isolate and ignore statements in the

complaint that simply offer legal labels and conclusions or merely rehash cause-of-

action elements.” Carrero-Ojeda v. Autoridad de Energía Eléctrica, 755 F.3d 711, 717

(1st Cir. 2014) (internal quotations omitted). Then, taking all well-pleaded facts as

true and “drawing all reasonable inferences in plaintiff’s favor,” the court must

determine whether the complaint “plausibly narrate[s] a claim for relief.” Id. (internal

quotations omitted). “Plausible” means “more than merely possible” but does not

require all facts necessary to establish a prima facie case. Id. at 717–18 (internal

quotations omitted). Although a plaintiff need not establish a prima facie case of his

or her claim at the pleading stage, “the elements of a prima facie case may be used as

a prism to shed light upon the plausibility of the claim.” Rodríguez-Reyes v. Molina-

Rodríguez, 711 F.3d 49, 54 (1st Cir. 2013). Distinguishing sufficient from insufficient

pleadings is a “context-specific task.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).


                                    DISCUSSION

      The Plaintiff does not contest the dismissal of the claims for negligent

misrepresentation (Count IV) or violation of MUTPA (Count VII). The Defendants’

motion to dismiss those two counts is GRANTED, and those claims are DISMISSED

with prejudice. That leaves only one claim in dispute, the Plaintiff’s negligence claim

(Count III).

      The Defendants argue that the Plaintiff’s negligence claim “should be

dismissed to the extent it alleges negligent manufacturing defect.” Mem. of Law in


                                           3
 Case 2:20-cv-00277-NT Document 15 Filed 11/25/20 Page 4 of 5            PageID #: 69




Supp. of Mot. of Defs. Ethicon, Inc. & Johnson & Johnson for Partial Dismissal of Pl.’s

Compl. for Failure to State a Claim (“Defs.’ Mem.”) 4 (ECF No. 13). The Defendants

contend that a negligence claim alleging a manufacturing defect is different from an

ordinary negligence claim and that it requires a plaintiff to allege particular facts not

found in the Complaint. Defs.’ Mem. 5. And the Defendants argue that the Plaintiff

has in fact sought to plead a manufacturing defect claim because she alleges that the

Defendants “breached their duties with respect to the ‘manufacture’ ” of the Pelvic

Mesh. Defs.’ Mem. 5 (emphasis deleted) (quoting Compl. ¶ 61). The Plaintiff responds

that she has not sought to plead a manufacturing defect claim but rather only “seeks

to hold Defendants responsible for their ordinary negligence.” Pl.’s Resp. in Opp. to

Defs.’ Rule 12(b)(6) Mot. for Partial Dismissal (“Pl.’s Resp.”) 2 (ECF No. 14).

      The Defendants rest their motion solely on the Plaintiff’s allegation that the

Defendants breached their duty with respect to the “manufacture” of the Pelvic Mesh.

See Defs.’ Mem. 5. The Plaintiff has now clarified that she has not sought to plead a

manufacturing defect claim, but rather she is pleading “alternative theories” of

liability. Pl.’s Resp. 6. Given the narrow scope of the Defendants’ motion, and the

Plaintiff’s specific disavowal of such a theory of liability, the Defendants’ motion to

dismiss Count III is DENIED.




                                           4
 Case 2:20-cv-00277-NT Document 15 Filed 11/25/20 Page 5 of 5        PageID #: 70




                                CONCLUSION

      For the reasons stated above, the Court GRANTS IN PART and DENIES IN

PART the Defendants’ motion to dismiss (ECF No. 12). Counts IV and VII are

DISMISSED with prejudice.



SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 25th day of November, 2020.




                                         5
